DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

	With regards to the previous 35 U.S.C. 112(f) means plus function interpretation of the term “cooling apparatus”, applicant has amended the claims to cancel the means plus function language and hence the 35 U.S.C. 112(f) claim interpretation has been withdrawn. The cooling apparatus comprises a chilled workpiece support positioned within the cooling chamber and configured to selective support the workpiece and selectively cool the workpiece. The prior art of Kobayashi et al (US 2013/0248014) teaches a cooling plate (cooling member 32) which is interpreted as a chilled workpiece support where selective support is provided by wafer elevating pins 50 see [0041] and selective cooling according to [0051] and [0052].
	The previous 35 U.S.C. 112(a), (b) rejections of the term “temperature measurement apparatus” has been withdrawn as applicant’s arguments regarding the term have been found persuasive. 
	The amendment to claim 1 positively reciting the workpiece is noted, however, the workpiece worked upon is interpreted as a matter of an intended use according to the In re Young, 75 F. 2d. 66, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F. 2d 937, 136 USPQ 458, 459 (CCPA 1963).
	Lastly, applicant argues that the rejection statement of claim 3 was in error due to the incorrect citation of the patent number held to Bao et al. It is noted that the prior art of Bao et al was correctly cited by applicant in the IDS (dated 10/05/2021) as US 2018/0082874, but incorrectly typed by the examiner in the action as US 2018/0092974. The rejection statement has been corrected in this rejected, this was a mere typographical error (noting that the only citation of prior art held to Bao et al was by applicant) and thus would not result in this Office Action being deemed Non-Final per applicant’s request. Instead, this action is deemed FINAL.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, and 4-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (US 2013/0248014).
Regarding claim 1:	 A workpiece processing system of Kobayashi et al , comprising: a cooling chamber (load lock device 6,7 which includes a cooling vessel 31 see [0039] generally enclosing a chamber volume; a workpiece support (wafer elevating pins 50 see [0041] positioned within the cooling chamber and configured to selectively support a workpiece having one or more materials residing thereon, wherein each of the one or more materials has a respective outgassing temperature associated therewith, above which, the one or more materials outgas a respective outgas material at a respective outgassing rate that is toxic to personnel; a cooling apparatus (cooling plate 32 see [0041]) configured to selectively cool the workpiece to a predetermined temperature; and a vacuum source (see gas supply system and gas exhaust system recited in [0032]) configured to selectively evacuate the chamber volume; a purge gas source (purge gas supply 61a from purge gas supply line 45 see [0044]) configured to selectively provide a purge gas to the chamber volume; a controller 20 (recited further as a microprocessor/computer in [0032] that controls the overall processing recipe) configured to cool the workpiece to the predetermined temperature via a control of the cooling apparatus, thereby cooling the one or more materials to below the respective outgassing temperature, and wherein the controller is further configured to control the vacuum source and purge gas source to provide a predetermined pressure associated with a predetermined heat transfer rate within the chamber volume concurrent with cooling of the workpiece, while further removing the respective outgas material from the chamber volume.  

	The prior art of Kobayashi et al teaches a cooling plate (cooling member 32) which is interpreted as a chilled workpiece support where selective support is provided by wafer elevating pins 50 see [0041] and selective cooling according to [0051] and [0052].
Note that the workpiece or material thereupon are interpreted as a matter of an intended use as the prior art of Kobayashi et al is inherently capable of processing the claimed substrate as the invention is an apparatus is what it is structurally and is not structurally limited to what it does nor the workpiece it works upon.

Regarding claim 2:	The workpiece processing system of claim 1, wherein the predetermined temperature is determined based on a respective outgassing curve associated with the one or more materials. See [0034] where the temperature is determined based upon the type of substrate used and/or layers formed which are matters of an intended use.

Regarding claim 4:	 The workpiece processing system of claim 1, wherein the cooled workpiece support comprises a cold plate 32 see [0041]having one or more cooling channels ( cooling flow paths are recited in [0041] – [0043] defined therein, and wherein the cooling apparatus comprises a coolant source ( cooling water as recited in [0042]) configured to selectively flow a cooling fluid through the one or more cooling channels of the cold plate.  

Regarding claim 5:	 The workpiece processing system of claim 1, further comprising: a first loadlock valve (see gate vales G1, G2) are recited in [0027] operably coupled to the cooling chamber and configured to provide selective fluid communication between the chamber volume and a first environment, and wherein the first loadlock valve is further configured to selectively pass the workpiece between the chamber volume and the first environment; and a second loadlock valve operably coupled to the cooling chamber and configured to provide selective fluid communication between the chamber volume and a second environment, and wherein the second loadlock valve is further configured to selectively pass the workpiece between the chamber volume and second environment.  

Regarding claim 6:	 The workpiece processing system of claim 5, wherein the controller 20 is further configured to selectively open and close the first loadlock valve, thereby selectively isolating the chamber volume from the first environment, and wherein the controller is further configured to selectively open and close the second loadlock valve, thereby selectively isolating the chamber volume from the second environment.  See G1 and G2 and the discussion of controller 20 and pressure controller 49.

Regarding claim 7:	 The workpiece processing system of claim 6, wherein the cooling chamber comprises a vacuum port and a purge gas port in fluid communication with the chamber volume, the workpiece processing system further comprising: a vacuum valve configured to provide selective fluid communication between the vacuum source and the vacuum port; and a purge gas valve configured to provide selective fluid communication between the purge gas source and the purge gas port, wherein the vacuum valve and purge gas valve are configured to selectively flow the purge gas from the purge gas port to the vacuum port, and wherein the controller is further configured to control the vacuum valve and purge gas valve to selectively flow the purge gas from the purge gas port to the vacuum port at the predetermined pressure concurrent with cooling of the workpiece, thereby generally evacuating the outgassed material from the chamber volume and preventing a release of the outgassed material to the first environment.  See [0051] where atmospheric pressure is discussed and see [0043] – [0047] and the discussion of valves 67 and 68 and the pressure controller 49.


Regarding claim 8:	 The workpiece processing system of claim 7, wherein the first environment comprises an atmospheric environment at atmospheric pressure, and wherein the second environment comprises a vacuum environment at a vacuum pressure.  See [0051] where atmospheric pressure is discussed and see [0043] – [0047] and the discussion of valves 67 and 68 and the pressure controller 49.


Regarding claim 9:	The workpiece processing system of claim 8, wherein the controller is configured to flow the purge gas from the purge gas port to the vacuum port concurrent with the second loadlock valve isolating the chamber volume from the second environment and the first loadlock valve isolating the chamber volume from the first environment.   See [0043] – [0047] and the discussion of valves 67 and 68 and the pressure controller 49.


Regarding claim 10:	The workpiece processing system of claim 7, wherein the controller is configured to open the purge gas valve and vacuum valve concurrent with the cooling of the workpiece, thereby further concurrently flowing the purge gas from the purge gas port to the vacuum port at the predetermined pressure.  .  See [0043] – [0047] and the discussion of valves 67 and 68 and the pressure controller 49.
Regarding claim 11:	 The workpiece processing system of claim 10, wherein the purge gas valve comprises a purge gas regulator, and wherein the vacuum valve comprises a vacuum regulator, wherein the purge gas regulator and vacuum regulator are configured to provide the predetermined pressure when the purge gas is flowed from the purge gas port to the vacuum port.  See [0043] – [0047] and the discussion of valves 67 and 68 and the pressure controller 49.

Regarding claim 12:	 The workpiece processing system of claim 11, wherein the controller 20  is configured selectively open and close the purge gas valve and vacuum valve to selectively evacuate the chamber volume and provide the predetermined pressure within the chamber volume in a sequential manner.  See [0043] – [0047] and the discussion of valves 67 and 68.

Regarding claim 13:	 The workpiece processing system of claim 11, wherein the controller 20 and pressure controller 49 is configured to selectively concurrently evacuate the chamber volume and provide the predetermined pressure within the chamber volume.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 9,228,685) in view of Bao et al (US 2018/0082874).
The teachings of Kobayashi et al were discussed above.
Kobayashi et al fails to teach a scrubber.
The prior art of Bao et al which teaches a method and apparatus for wafer outgassing control. See the abstract, [0015], [0024], [0029], where the dry scrubber 136 is recited. The motivation to modify the apparatus of Kobayashi et al with the dry scrubber to clean the purge gas of toxic gases. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide a scrubber in the apparatus of Kobayashi et al as suggested by Bao et al.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 9,228,685) in view of Lee et al (2014/0034846).
The teachings of Kobayashi et al were discussed above.
Kobayashi et al fails to teach a temperature monitoring apparatus.
The prior art of Lee et al teaches a temperature monitoring system 176 which comprises one or more workpiece temperature monitoring devices 178A, 178B see [0046]. Lee et al also teaches a controller 180 which controls the control of the cooling of the workpiece. See [0040] where the workpiece support 138 is cooled with a refrigerant gas. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Kobayashi et al with the temperature monitoring system and a controller that controls the temperature control of the workpiece as suggested by Lee et al.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lee et al (US 2015/0228515)  teaches a chilled workpiece support 100 see [0027].
Tao et al (US 2008/0144251) teaches a cooling plate 110 see [0012].
Mack (US 6,222,196) teaches a wafer support  120 with cooling channels 180 therein see col. 7 lines 24-42.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716